
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-D-7636] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency (FEMA), Emergency Preparedness and Response Directorate, Department of Homeland Security. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed below. The BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Doug Bellomo, P.E., Hazard Identification Section, Emergency Preparedness and Response Directorate, FEMA, 500 C Street SW., Washington, DC 20472, (202) 646-2903. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        FEMA proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with Section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed base flood elevations and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        National Environmental Policy Act 
        This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        Regulatory Flexibility Act 
        The Mitigation Division Director of the Emergency Preparedness and Response Directorate certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified BFEs are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4105, and are required to establish and maintain community eligibility in the NFIP. As a result, a regulatory flexibility analysis has not been prepared. 
        Regulatory Classification 
        This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        Executive Order 12612, Federalism 
        This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        Executive Order 12778, Civil Justice Reform 
        This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
                
              
                Source of flooding 
                Location 
                #Depth in feet above ground *Elevation in feet (NGVD) 
                  •Elevation in feet (NAVD) 
                
                Existing 
                Modified 
                Communities affected 
                
              
              
                
                  FLORIDA
                
              
              
                
                  Alachua County
                
              
              
                Little Hatchet Creek 
                Approximately 0.59 mile upstream of the entrance to Gum Root Swamp
                •86
                •85
                Alachua County (Unincorporated Areas). 
              
              
                 
                Approximately 4,400 feet upstream of the entrance to Gum Root Swamp
                •94
                •89
                
              
              
                Little Monteocha Creek
                At the confluence with Monteocha Creek
                None
                •102
                Alachua County (Unincorporated Areas). 
              
              
                 
                Approximately 100 feet upstream of County Route 340
                None
                135
                
              
              
                
                Monteocha Creek
                Approximately 1,700 feet upstream of the confluence with Sante Fe River
                •95
                •96
                Alachua County (Unincorporated Areas). 
              
              
                 
                Approximately 2.48 miles upstream of County Route 340
                None
                •160
                
              
              
                Rhoda Branch
                At the confluence with Sunshine Lake 
                None
                •91
                Alachua County (Unincorporated Areas). 
              
              
                 
                Approximately 440 feet upstream of County Route 231
                None
                •136
                
              
              
                Rocky Creek
                Approximately 1,220 feet upstream of the Santa Fe River
                •84
                •85
                Alachua County (Unincorporated Areas). 
              
              
                 
                Approximately 1.74 miles upstream of County Route 329
                None
                •174
                
              
              
                Rocky Creek Tributary
                At the confluence with Rocky Creek
                None
                •114
                Alachua County (Unincorporated Areas). 
              
              
                 
                Approximately 1.48 miles upstream of the confluence with Rocky Creek
                None
                •139
                
              
              
                Grass Prairie
                
                None
                •64
                Alachua County (Unincorporated Areas). 
              
              
                Ledwith Lake
                
                None
                •69
                Alachua County (Unincorporated Areas). 
              
              
                Levy Lake East
                
                None
                •65
                Alachua County (Unincorporated Areas). 
              
              
                Lochloosa Lake
                
                None
                •61
                Alachua County (Unincorporated Areas). 
              
              
                Mud Pond
                
                None
                •71
                Alachua County (Unincorporated Areas). 
              
              
                Orange Lake
                
                None
                •61
                Alachua County (Unincorporated Areas). 
              
              
                Sunshine Lake
                
                None
                •89
                Alachua County (Unincorporated Areas). 
              
              
                Unnamed Lake West of Sunshine Lake
                Approximately 1,500 feet south of the intersection of State Highway 235 and State Highway 329
                None
                •95
                
              
              
                Kanapaha Prairie
                
                None
                •64
                Alachua County (Unincorporated Areas). 
              
              
                Little Manteocha Creek Diversion
                At the confluence with Little Manteocha Creek
                None
                •107
                Alachua County (Unincorporated Areas). 
              
              
                 
                Divergence from Little Manteocha Creek
                None
                •122
                
              
              
                Little Manteocha Creek Diversion Tributary
                At the confluence with Little Manteocha Creek Diversion
                None
                •108
                Alachua County (Unincorporated Areas). 
              
              
                
                Approximately 100 feet upstream of County Road 31A
                None
                •110
                
              
              
                Levy Lake-West
                
                None
                •65
                Alachua County (Unincorporated Areas). 
              
              
                Levy Lake-North
                
                None
                •65
                Alachua County (Unincorporated Areas). 
              
              
                Kanapaha Sink
                
                None
                •64
                Alachua County (Unincorporated Areas). 
              
              
                Unnamed flooding area between Levy Lake and Zedwith Lake
                Connecting channel between Levy Lake-East and Ledwith Lake
                None
                #1
                Alachua County (Unincorporated Areas). 
              
              
                Unnamed Pond West of Ledwith Lake
                Approximately 0.96 mile west of Lake Ledwith on the Marion County boundary
                None
                •76
                Alachua County (Unincorporated Areas). 
              
              
                Unnamed Pond North of Mud Pond
                Approximately 1,400 feet north of Mud Pond
                None
                •67
                Alachua County (Unincorporated Areas). 
              
              
                Unnamed Ponding Area No. 1 South Levy Lake West
                Approximately 1,000 feet south of Levy Lake-West
                None
                •65
                Alachua County (Unincorporated Areas). 
              
              
                Unnamed Ponding Area No. 2 South of Levy Lake-West
                Approximately 2,000 feet south of Levy Lake-West
                None
                •66
                Alachua County (Unincorporated Areas). 
              
              
                Hogtown Creek Tributary 1
                Approximately 400 feet downstream of Northwest 53rd Avenue
                None
                •155
                City of Gainesville. 
              
              
                 
                Approximately 300 feet upstream of Northwest 53rd Avenue
                None
                •167
                
              
              
                
                  Alachua County (Unincorporated Areas)
                
              
              
              
                Maps available for inspection at the Alachua County Department of Public Works, 5620 Northwest 120th Lane, Gainesville, Florida. 
              
              
              
                Send comments to Mr. Randall H. Reid, Alachua County Manager, P.O. Box 2877, 12 Southeast 1st Street, Gainesville, Florida 32602-2877. 
              
              
              
                
                  City of Gainesville
                
              
              
              
                
                Maps available for inspection at the City of Gainesville Department of Public Works, 306 Northeast 6th Avenue, Gainesville, Florida. 
              
              
              
                Send comments to The Honorable Pegeen Hanrahan, Mayor of the City of Gainesville, 200 East University Avenue, P.O. Box 490, Gainesville, Florida 32602. 
              
              
                
                  NEW HAMPSHIRE
                
              
              
                
                  Cheshire County
                
              
              
              
                Connecticut River
                Approximately 1.2 miles downstream of Boston and Maine Railroad
                •228
                •229
                Towns of Hinsdale, Chesterfield, Walpole, and Westmoreland. 
              
              
                 
                At the upstream county boundary 
                •300
                •301
                
              
              
                Sprague Brook
                At the confluence with Connecticut River
                •226
                •227
                Town of Hinsdale. 
              
              
                 
                Approximately 5 feet downstream of State Route 19
                •226
                •227
                
              
              
                Blaneherd Brook
                At the confluence with Connecticut River
                •249
                •253
                Town of Walpole. 
              
              
                 
                Approximately 200 feet upstream of State Route 12 and 123
                •252
                •253
                
              
              
                Ashuelot River
                At the downstream Town of Sullivan corporate limit, approximately 1,480 feet downstream of State Route 10
                None
                •846
                Town of Sullivan. 
              
              
                 
                At the upstream Town of Sullivan corporate limits, approximately 145 feet downstream of State Route 10
                None
                •862
                
              
              
                
                  Town of Chesterfield
                
              
              
              
                Maps available for inspection at the Town of Chesterfield Selectmen's Office, 504 Route 63, Chesterfield, New Hampshire. 
              
              
              
                Send comments to Mr. Chester Greenwood, Chairman of the Town of Chesterfield Board of Selectmen, Chesterfield Town Office, P.O. Box 175, Chesterfield, New Hampshire 03443-0175. 
              
              
              
                
                  Town of Hinsdale
                
              
              
              
                Maps available for inspection at the Hinsdale Town Hall, 11 Main Street, Hinsdale, New Hampshire. 
              
              
              
                Send comments to Mr. William Nebelski, Chairman of the Town of Hinsdale Board of Selectmen, Hinsdale Town Office, P.O. Box 13, Hinsdale, New Hampshire 03451-0013. 
              
              
              
                
                  Town of Sullivan
                
              
              
              
                Maps available for inspection at the Town of Sullivan Selectmen's Office, 452 Centre Street, Sullivan, New Hampshire. 
              
              
              
                Send comments to Mr. Richard Hotchkiss, Chairman of the Town of Sullivan Board of Selectmen, P.O. Box 110, Sullivan, New Hampshire 03445. 
              
              
              
                
                  Town of Walpole
                
              
              
              
                Maps available for inspection at the Walpole Town Hall, 34 Elm Street, Walpole, New Hampshire. 
              
              
              
                Send comments to Mr. Sheldon Sawyer, Chairman of the Walpole Board of Selectmen, P.O. Box 729, Walpole, New Hampshire 03608-0729. 
              
              
              
                
                  Town of Westmoreland
                
              
              
              
                Maps available for inspection at the Town of Westmoreland Selectmen's Office, 780 Route 63, Westmoreland, New Hampshire. 
              
              
              
                Send comments to Mr. David Putnam, Chairman of the Town of Westmoreland Board of Selectmen, P.O. Box 55, Westmoreland, New Hampshire 03467. 
              
              
                
                  NEW HAMPSHIRE
                
              
              
                
                  Sullivan County
                
              
              
                Connecticut River 
                Approximately 0.5 mile upstream of the downstream County boundary 
                •301 
                •300 
                Towns of Charlestown, Cornish, Plainfield, and City of Claremont. 
              
              
                 
                At County boundary 
                •354 
                •344 
              
              
                Beaver Brook No. 1 
                At the confluence with Connecticut River 
                •306 
                •308 
                Town of Charlestown. 
              
              
                 
                Approximately 1.3 miles upstream of the confluence 
                •307 
                •308 
              
              
                Little Sugar River 
                At the confluence with Connecticut River 
                •307 
                •310 
                Town of Charlestown. 
              
              
                 
                Approximately 1,625 feet upstream of the confluence with Connecticut River 
                •309 
                •310 
              
              
                Ox Brook 
                At the confluence with Connecticut River 
                •307 
                •311 
                Town of Charlestown. 
              
              
                  
                Approximately 1,420 feet upstream of the confluence 
                •310 
                311 
              
              
                Blow-Me-Down Brook 
                At the confluence with Connecticut River 
                •333 
                •330 
                Town of Cornish. 
              
              
                  
                Approximately 1.2 miles upstream of the confluence 
                •333 
                •320 
              
              
                Sugar River 
                At the confluence with Connecticut River 
                •318 
                •320 
                City of Claremont. 
              
              
                  
                Approximately 1.2 miles upstream of the confluence with Connecticut River 
                •319 
                •320 
              
              
                North Branch Sugar River 
                Approximately 540 feet downstream of corporate limits 
                •513 
                •514 
                Town of Croydon. 
              
              
                
                  
                Approximately 60 feet downstream of corporate limits 
                •513 
                •515 
              
              
              
                
                  Town of Charlestown
                
              
              
              
                Maps available for inspection at the Charlestown Town Hall, 26 Railroad Street, Charlestown, New Hampshire. 
              
              
              
                Send comments to Ms. Brenda Ferland, Chairman of the Town of Charlestown Board of Selectmen, P.O. Box 385, Charlestown, New Hampshire 03603. 
              
              
              
                
                  City of Claremont
                
              
              
              
                Maps available for inspection at the City of Claremont Planning and Development Office, 14 North Street, Claremont, New Hampshire. 
              
              
              
                Send comments to Mr. Guy Santagate, Claremont City Manager, Claremont City Hall, 58 Opera House Square, Claremont, New Hampshire 03743-7014. 
              
              
              
                
                  Town of Cornish
                
              
              
              
                Maps available for inspection at the Cornish Town Offices, 488 Townhouse Road, Cornish, New Hampshire. 
              
              
              
                Send comments to Mr. William Gallagher, Chairman of the Town of Cornish Board of Selectmen, 488 Townhouse Road, Cornish, New Hampshire 03745. 
              
              
              
                
                  Town of Croydon
                
              
              
              
                Maps available for inspection at the Croydon Town Office, 879 New Hampshire Route 10, Croydon, New Hampshire. 
              
              
              
                Send comments to Mr. James Harding, Chairman of the Town of Croydon Board of Selectmen, Croydon Town Office, 879 New Hampshire Route 10, Croydon, New Hampshire 03733. 
              
              
                
                  NORTH CAROLINA
                
                
                  Bladen County
                
              
              
                Bakers Creek
                At the confluence with Cape Fear River 
                None 
                •54 
                Unincorporated Areas of Bladen County. 
              
              
                  
                Approximately 2.1 miles upstream of Owen Hill Road 
                None 
                •79 
              
              
                Black River
                At the Bladen/Pender County boundary 
                None 
                •16 
                Unincorporated Areas of Bladen County. 
              
              
                  
                At the confluence with South River 
                None 
                •26 
              
              
                Browns Creek 
                At the confluence with Cape Fear River 
                None 
                •48 
                Unincorporated Areas of Bladen County, Town of Elizabethtown. 
              
              
                  
                Approximately 2.2 miles upstream of Peanut Plant Road 
                None 
                •101 
              
              
                Browns Creek Tributary 
                At the confluence with Browns Creek 
                None 
                •96 
                Unincorporated Areas of Bladen County, Town of Elizabethtown. 
              
              
                  
                Approximately 0.9 mile upstream of Cromartie Road 
                None 
                •120 
              
              
                Cape Fear River 
                At the Bladen/Pender County boundary 
                None 
                •18 
                Unincorporated Areas of Bladen County, Town of Elizabethtown. 
              
              
                  
                Approximately 190 feet downstream of the Bladen/Cumberland County boundary 
                None 
                •70 
              
              
                Carvers Creek 
                At the confluence with Cape Fear River 
                None 
                •31 
                Unincorporated Areas of Bladen County. 
              
              
                  
                Approximately 1.6 miles upstream of Doctor Robinson Road 
                None 
                •61 
              
              
                Colly Creek 
                At the Bladen/Pender County boundary 
                None 
                •18 
                Unincorporated Areas of Bladen County, Town of White Lake. 
              
              
                  
                Approximately 1,600 feet upstream of Susie Sand Hill Road 
                None 
                •85 
              
              
                Cypress Creek 
                At the confluence with South River 
                None 
                •62 
                Unincorporated Areas of Bladen County. 
              
              
                  
                Approximately 0.5 mile upstream of NC 210 
                None 
                •76 
              
              
                Donoho Creek 
                At the confluence with Cape Fear River 
                None 
                •35 
                Unincorporated Areas of Bladen County. 
              
              
                  
                Approximately 800 feet upstream of NC Highway 87 
                None 
                •69 
              
              
                Ellis Creek 
                At the confluence with Cape Fear River 
                None 
                •54 
                Unincorporated Areas of Bladen County. 
              
              
                  
                Approximately 3.0 miles upstream of Dowd Dairy Road 
                None 
                •75 
              
              
                Georgia Branch 
                At the confluence with Cape Fear River 
                None 
                •68 
                Unincorporated Areas of Bladen County. 
              
              
                  
                Approximately 1.6 miles upstream of Glengerry Hill Road 
                None 
                •128 
              
              
                Hammond Creek 
                At the confluence with Cape Fear River
                None 
                •43
                Unincorporated Areas of Bladen County. 
              
              
                
                 
                Approximately 400 feet miles upstream of Airport Road
                None
                •43 
              
              
                Harrisons Creek 
                At the confluence with Cape Fear River
                None 
                •59
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 1.2 miles upstream of Camp Bowers Trial Dam
                None
                •71 
              
              
                Kitchens Branch 
                At the confluence with Carvers Creek
                None 
                •42
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 300 feet upstream of Cord Road
                None
                •69 
              
              
                Mines Creek 
                At the confluence with Georgia Branch
                None 
                •68
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 0.8 miles upstream of Dam
                None
                •120 
              
              
                Plummers Run 
                At the confluence with Cape Fear River
                None 
                •30
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 240 feet upstream of Brighten Road
                None
                •64 
              
              
                Plummers Run Tributary
                At the confluence with Plummers Run
                None 
                •43
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Plummers Run
                None
                •52 
              
              
                Pub Mill Creek 
                At the confluence with Turnbull Creek
                None 
                •48
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 0.6 mile upstream of Unnamed Road
                None
                •56 
              
              
                South River 
                At the confluence with Black River
                None 
                •26
                Unincorporated Areas of Bladen County. 
              
              
                 
                At the Bladen/Cumberland County boundary
                None
                •71 
              
              
                Steep Run 
                At the confluence with Cape Fear River
                None 
                •28
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 1.1 miles upstream of NC Highway 87
                None
                •54 
              
              
                 Turnbull Creek 
                At the confluence with Cape Fear River
                None 
                •48
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 2,100 feet upstream of NC 242
                None
                •84 
              
              
                Whites Creek 
                At the confluence with Hammond Creek
                None
                •43
                Unincorporated Areas of Bladen County. 
              
              
                 
                Approximately 470 feet upstream of Airport Road
                None
                •43 
              
              
              
                
                  Town of Elizabethtown
                
              
              
              
                Maps are available for inspection at Elizabethtown Town Hall, 805 West Broad Street, Elizabethtown, NC 28337. 
              
              
              
                Send comments to The Honorable Kenneth Kornegay, Mayor of the Town of Elizabethtown, P.O. Box 716, Elizabethtown, NC 28337. 
              
              
              
                
                  Town of White Lake
                
              
              
              
                Maps are available for inspection at White Lake Town Hall, 1879 White Lake Drive, White Lake, NC 28337. 
              
              
              
                Send comments to The Honorable Goldston Womble, Jr., Mayor of the Town of White Lake, P.M.B. 7250, White Lake, NC 28337. 
              
              
                
                  Unincorporated Areas of Bladen County
                
              
              
              
                Maps are available for inspection at Bladen County Courthouse, 106 East Broad Street, Room 107, Elizabethtown, NC 28337. 
              
              
                Send comments to Mr. Gregory Martin, Bladen County Manager, P.O. Box 1048, Elizabethtown, NC 28337. 
              
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Cumberland County
                
              
              
                Beaver Creek 
                At the confluence with Little Rockfish Creek
                •118 
                •121 
                Unincorporated Areas of Cumberland County, City of Fayetteville, Town of Hope Mills. 
              
              
                 
                Approximately 0.9 mile upstream of All-American Expressway
                None
                •199 
              
              
                Beaver Creek Tributary A
                At the confluence with Beaver CreekApproximately 1,700 feet upstream of the confluence with Beaver Creek
                
                •134•134
                
                •135•135
                
                Unincorporated Areas of Cumberland County, City of Fayetteville. 
              
              
                Beaver Dam Creek 
                At the confluence with South RiverApproximately 0.3 mile upstream of Spencer Road
                
                NoneNone
                
                •74 •106
                
                Unincorporated Areas of Cumberland County. 
              
              
                Big Branch 
                At the confluence with Beaver CreekApproximately 1.4 miles upstream of the confluence with Beaver Creek 
                
                •193None
                
                •191•219
                
                Unincorporated Areas of Cumberland County, City of Fayetteville. 
              
              
                Big Creek 
                At the confluence with South RiverApproximately 5.1 miles upstream of Maxwell Road
                
                NoneNone
                
                •102•145
                
                Unincorporated Areas of Cumberland County. 
              
              
                
                Black River 
                At the confluence with South River
                None
                •125
                Unincorporated Areas of Cumberland County. 
              
              
                 
                At the Cumberland/Harnett County boundary
                None
                •140 
              
              
                Bones Creek 
                At the confluence with Little Rockfish Creek
                •144
                •146
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 2.7 miles upstream of Morganton Road 
                None
                •225 
              
              
                Browns Swamp 
                At the confluence with South River
                None
                •111
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 650 feet upstream of South River School Road
                None
                •128 
              
              
                Browns Swamp Tributary 1
                At the confluence with Browns Swamp
                None
                •111
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 650 feet upstream of Kennell Road
                None
                •124 
              
              
                Buck Creek 
                At the confluence with Big Creek
                None
                •108
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 0.9 miles upstream of the confluence with Big Creek
                None
                •113 
              
              
                Buckhead Creek 
                At the confluence with Little Rockfish Creek
                •105
                •112
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 0.8 miles upstream of Raeford Road
                None
                •198 
              
              
                Cape Fear River Tributary 2
                Approximately 0.7 mile upstream of the confluence with Cape Fear River
                •96
                •97
                Unincorporated Areas of Cumberland County Town of Wade. 
              
              
                 
                Approximately 0.4 miles upstream of Interstate 95
                None
                •131 
              
              
                Cold Camp Creek 
                At the confluence with Galberry Swamp
                None
                •144
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 500 feet downstream of Interstate 95 
                None
                •165 
              
              
                Cold Camp Creek Tributary 1
                At the confluence with Cold Camp Creek
                None
                •145
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 1,100 feet upstream of Canady Pond Road
                None
                •157 
              
              
                Cold Camp Creek Tributary 2
                At the confluence with Cold Camp Creek
                None
                •153
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 0.8 mile upstream of John McMillan Road
                None
                •166 
              
              
                Cypress Creek 
                At the confluence with Little River
                None
                •165
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 1.7 miles upstream of West Manchester Road 
                None
                •204 
              
              
                Galberry Swamp 
                At the Cumberland/Bladen County boundary
                None
                •134
                Unincorporated Areas of Cumberland. 
              
              
                 
                At the confluence with Cold Camp Creek and Buckhorn Swamp 
                None
                •144 
              
              
                Gum Swamp 
                At the confluence with South River
                None
                •94
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 0.9 mile upstream of Hollow Bridge Road 
                None
                •103 
              
              
                Hector Creek 
                At the confluence with Little River
                None
                •178
                Unincorporated Areas of Little River Cumberland County. 
              
              
                 
                At the Cumberland/Harnett County boundary 
                None
                •194 
              
              
                Jumping Run Creek 
                Approximately 1,250 feet upstream of NC 210 (Lillington Highway)
                None
                •136
                Unincorporated Areas of Cumberland County. 
              
              
                 
                At the Cumberland/Harnett County boundary 
                None
                •161 
              
              
                Kirks Mill Creek 
                At the confluence with Willis Creek
                None
                •73
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 500 feet upstream of Point East Drive 
                None
                •84 
              
              
                Little River Tributary 1
                At the confluence with Little River
                None
                •112
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 1.3 miles upstream of the confluence with Lower Little River
                None
                •138 
                Cumberland County. 
              
              
                Little River Tributary 2
                At the confluence with Little River
                •146
                •144
                Unincorporated Areas of Cumberland County, Town of Spring Lake. 
              
              
                 
                Approximately 0.7 mile of upstream of McCormick Road 
                None
                •284 
              
              
                
                Little River Tributary 3
                At the confluence with Little River Tributary 2
                None
                •154
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 300 feet upstream of Chapel Hill Road 
                None
                •209 
              
              
                Little Rockfish Creek
                Approximately 850 feet upstream of Cameron Road
                •81
                •82
                Unincorporated Areas of Cumberland County, Town of Hope Mills. 
              
              
                 
                At the confluence with Bones Creek 
                •144
                •146 
              
              
                Long Branch 
                At the confluence with Willis Creek
                None
                •95
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 1.2 miles upstream of the confluence with Willis Creek 
                None
                •116 
              
              
                Lower Little River
                Approximately 1.1 miles upstream of Mill Road
                None
                •103
                Unincorporated Areas of Cumberland County, Town of Spring Lake. 
              
              
                 
                At the Cumberland/Hoke County boundary 
                None
                •179 
              
              
                Mingo Swamp 
                At the confluence with South River
                None
                •127
                Unincorporated Areas of Cumberland County. 
              
              
                 
                At the Cumberland/Sampson/Harnett County boundary 
                None
                •134 
              
              
                Muddy Creek 
                At the confluence with Little River
                •152
                •150
                Unincorporated Areas of Cumberland County. 
              
              
                 
                At the Cumberland/Harnett County boundary 
                None
                •175 
              
              
                Peters Creek
                At the Cumberland/Bladen County boundary
                None
                •71
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 1,400 feet upstream of C.S. Faircloth Road 
                None
                •94 
              
              
                Reese Creek 
                Approximately 1,100 feet upstream of Locks Creek
                •83
                •84
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 320 feet upstream of Murphy Road
                None
                •137 
              
              
                Rockfish Creek 
                Approximately 10 feet downstream of Calico Street
                •82
                •81
                Unincorporated Areas of Cumberland County, Town of Hope Mills. 
              
              
                 
                At the Cumberland/Hoke County boundary 
                •125
                •122 
              
              
                Sandy Creek 
                At the confluence with South River
                None
                •97
                Unincorporated Areas of Cumberland County, Town of Stedman. 
              
              
                 
                Approximately 375 feet upstream of Horne Farm Road 
                None
                •120 
              
              
                South River 
                At the Cumberland/Bladen/Sampson County boundary
                None
                •71
                Unincorporated Areas of Cumberland County, Town of Falcon. 
              
              
                 
                Approximately 0.7 mile upstream of the confluence of Black River 
                None
                •127 
              
              
                South River Tributary 1
                At the confluence with South River
                None
                •117
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 1.1. miles upstream of Smithfield Road 
                None
                •175 
              
              
                South River Tributary 2
                At the confluence with South River Tributary 1
                None
                •122
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 0.4 mile upstream of Sambo Jackson Road 
                None
                •157 
              
              
                South River Tributary 3
                At the confluence with South River
                None
                •123
                Unincorporated Areas of Cumberland County, Town of Falcon. 
              
              
                 
                Approximately 0.7 mile of Falcon upstream of the confluence with South River 
                None
                •139 
              
              
                South River Tributary 4
                Approximately 600 feet upstream of the confluence with South River
                None
                •127
                Unincorporated Areas of Cumberland County. 
              
              
                 
                Approximately 0.5 mile upstream of Rhodes Pond Road 
                None
                •138 
              
              
                Stewarts Creek 
                At the confluence with Rockfish Creek
                •125
                •122
                Unincorporated Areas of Cumberland County. 
              
              
                 
                At the Cumberland/Hoke County boundary 
                None
                •199 
              
              
                Stewarts Creek (North) 
                Approximately 0.8 mile Morganton Road
                None
                •204
                Unincorporated Areas of upstream of Cumberland County, City of Fayetteville. 
              
              
                 
                Approximately 1.4 mile upstream of Morgantown Road 
                None
                •229 
              
              
                Swans Creek 
                At the confluence with Willis Creek
                None
                •95
                Unincorporated Areas of Cumberland County. 
              
              
                
                 
                Approximately 470 feet upstream of Yarborough Road 
                None
                •109 
              
              
                Tank Creek 
                At the confluence with Little River
                •150 
                •147
                Unincorporated Areas of Cumberland County, Town of Spring Lake. 
              
              
                 
                Approximately 50 feet upstream of Railroad 
                •176
                •175 
              
              
                Willis Creek 
                Approximately 500 feet downstream of Highway 87
                •68
                •69
                Unincorporated Areas of Cumberland County. 
              
              
                 
                At the confluence of Swans Creek and Long Branch 
                None
                •95 
              
              
              
                
                  City of Fayetteville
                
              
              
              
                Maps are available for inspection at The City of Fayetteville Zoning Department, 433 Hay Street, Fayetteville, NC. 
              
              
              
                Send comments to Mr. Roger Stancil, Fayetteville City Manager, 433 Hay Street, Fayetteville, NC 28301. 
              
              
              
                
                  Town of Falcon
                
              
              
              
                Maps are available for inspection at the Falcon Town Hall, 7156 South West Street, Falcon, NC. 
              
              
                Send comments to The Honorable Wayne Lucas, Mayor of the Town of Falcon, P.O. Box 112, Falcon, NC 28342. 
              
              
                
                  Town of Hope Mills
                
              
              
              
                Maps are available for inspection at the Hope Mills Town Hall, 5770 Rockfish Road, Hope Mills, NC. 
              
              
                Send comments to The Honorable Edwin Deaver, Mayor of the Town of Hope Mills, P.O. Box 127, Hope Mills, NC 28348. 
              
              
                
                  Town of Spring Lake
                
              
              
                Maps are available for inspection at the Spring Lake Town Hall, 300 Ruth Street, Spring Lake, NC. 
              
              
                Send comments to The Honorable Ethel Clark, Mayor of the Town of Spring Lake, P.O. Box 617, Spring Lake, NC 28390. 
              
              
                
                  Town of Stedman
                
              
              
                Maps are available for inspection at the Stedman Town Hall, 5110 Front Street, Stedman, NC. 
              
              
                Send comments to Ms. Connie Spell, Stedman Town Administrator, P.O. Box 220, Stedman, NC 28391. 
              
              
                
                  Town of Wade
                
              
              
                Maps are available for inspection at the Wade Town Hall, 7128 Main Street, Wade, NC. 
              
              
                Send comments to The Honorable Huell Aekins, Mayor of the Town of Wade, P.O. Box 127, Wade, NC 28395.
              
              
                
                  Unincorporated Areas of Cumberland County
                
              
              
                Maps are available for inspection at the Cumberland County Mapping Department, 117 Dick Street, Fayetteville, NC. 
              
              
                Send comments to Mr. James E. Martin, Cumberland County Manager, P.O. Box 1829, Fayetteville, NC 28301. 
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Guilford County
                
              
              
                Back Creek
                At the Alamance/Guilford County Boundary
                None 
                •579
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 150 feet upstream of SR 100 
                None 
                •644 
              
              
                Back Creek Tributary 2 
                At the confluence with Back Creek
                None 
                •589
                Unincorporated Areas of Guilford County. 
              
              
                 
                At the Alamance/Guilford County Boundary
                None 
                •634 
              
              
                Beaver Creek 
                At the Alamance/Guilford County Boundary
                None 
                •569
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.8 mile upstream of Mount Hope Church Road
                None
                •668 
              
              
                Beaver Creek Tributary 
                At the confluence with Beaver Creek
                None 
                •592
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.7 mile upstream of Brick Church Road 
                None 
                •631 
              
              
                Benaja Creek 
                Approximately 1.2 miles upstream of Railroad Crossing
                None 
                •712
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1.4 miles upstream of Railroad Crossing
                None 
                •718 
              
              
                Big Alamance Creek
                At the confluence with Big Alamance Creek Tributary 1
                None 
                •686
                Unincorporated Areas of Guilford County, Town of Pleasant Garden. 
              
              
                 
                Approximately 1.3 miles upstream of Minder Road
                None 
                •757 
              
              
                Big Alamance Creek Tributary 3
                At the confluence with Big Alamance Creek
                None 
                •589
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 325 feet upstream of Thacker Dairy Road 
                None 
                •613 
              
              
                Big Alamance Creek Tributary 4
                At the confluence with Big Alamance Creek
                None 
                •592
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.4 mile upstream of Alamance Church Road 
                None 
                •672 
              
              
                
                Big Alamance Creek Tributary 8
                At the confluence with Big Alamance Creek
                None 
                •658
                Unincorporated Areas of Guilford County, Town of Pleasant Garden. 
              
              
                 
                Approximately 100 feet upstream of Hagon Stone Park Road 
                None 
                •712 
              
              
                Big Alamance Creek Tributary 9
                At the confluence with Big Alamance Creek Tributary 8
                None 
                •663
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.8 mile upstream of Fieldview Road 
                None 
                •713 
              
              
                Boulding Branch 
                Approximately 50 feet upstream of Montileu Avenue
                None 
                •845
                City of High Point. 
              
              
                 
                At North Centennial Street 
                None 
                •888 
              
              
                Boulding Branch Tributary 1 
                At the confluence with Boulding Branch
                None 
                •775
                City of High Point. 
              
              
                 
                Approximately 1,350 feet upstream of Hickory Lane 
                None 
                •844 
              
              
                Boulding Branch Tributary 2 
                At the confluence with Boulding Branch
                None 
                •794
                City of High Point. 
              
              
                 
                Approximately 350 feet upstream of Waynick Street 
                None 
                •838 
              
              
                Boulding Branch Tributary 3 
                At the confluence with Boulding Branch
                None 
                •797
                City of High Point. 
              
              
                 
                Approximately 1,000 feet upstream of McGuinn Drive 
                None 
                •849 
              
              
                Brush Creek (Stream No. 54) 
                Approximately 1,600 feet upstream of Lewiston Road 
                None 
                •772
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,550 feet upstream of Airport Center Drive 
                None 
                •879 
              
              
                Brush Creek Tributary 
                At the confluence with Brush Creek 
                None 
                •819
                Unincorporated Areas of Guilford County, City of Greensboro. 
              
              
                 
                Approximately 1.5 miles upstream of Airport Parkway 
                None 
                •924 
              
              
                Bull Run 
                At the confluence with Deep River (#1)
                •705 
                •704
                Unincorporated Areas of Guilford County, City of Greensboro, Town of Jamestown. 
              
              
                 
                Approximately 1,000 feet upstream of Ruffin Road 
                None 
                •845 
              
              
                Bull Run (Stream No. 28) 
                At the confluence with Deep River (#1) 
                •705 
                •704
                Unincorporated Areas of Guilford County, City of Greensboro. 
              
              
                 
                Approximately 1,000 feet upstream of Ruffin Road 
                None 
                •845 
              
              
                Bull Run Tributary (Stream No. 29)
                At the confluence with Bull Run 
                •777 
                •778
                City of Greensboro. 
              
              
                 
                Approximately 330 feet upstream of Old Fox Trail 
                None 
                •808 
              
              
                Chocolate Creek 
                At the confluence with North Prong Stinking Quarter Creek
                None 
                •616
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 3 miles upstream of Alamance Church Road 
                None 
                •687 
              
              
                Copper Branch 
                At the confluence with Deep River (#1)
                None 
                •699
                City of High Point, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 600 feet upstream of I-85 
                None 
                •822 
              
              
                Deep River Tributary 3 (#29a)
                Approximately 50 feet upstream of Edinburgh Drive
                None 
                •762
                City of High Point. 
              
              
                 
                Approximately 0.7 mile upstream of Edinburgh Drive 
                None 
                •806 
              
              
                Deep River Tributary 30 
                At the confluence with West Fork Deep River (#2) 
                None 
                •762
                City of High Point. 
              
              
                 
                Approximately 0.5 mile upstream of the confluence with West Fork Deep River (#2) 
                None 
                •800 
              
              
                Deep River Tributary 31
                At the confluence with West Fork Deep River (#2)
                None
                •778
                City of High Point. 
              
              
                 
                Approximately 650 feet upstream of Arden Place
                None
                •863 
                  
              
              
                East Fork Deep River (Stream No. 23)
                Approximately 100 feet upstream of Regency Drive
                •798
                •799
                City of Greensboro, City of High Point, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,275 fee upstream of Industrial Village
                None
                •870
                  
              
              
                East Fork Deep River Tributary 1
                At the confluence with East Deep River
                None
                •842
                City of Greensboro. 
              
              
                 
                Approximately 0.4 mile upstream of U.S. Route 421
                None
                •860
                  
              
              
                
                East Fork Deep River Tributary 2
                At the confluence with East Fork Deep River
                None
                •790 
                City of Greensboro, City of High Point, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,300 feet upstream of I-40
                None
                •866
                  
              
              
                Haw River Tributary 15
                Approximately 0.5 mile upstream of the confluence with Haw River
                None
                •637 
                Unincorporated Areas of Guilford County. 
              
              
                 
                At the Alamance/Guilford County Boundary 
                None
                •665 
                  
              
              
                Haw River Tributary 19
                Approximately 400 feet upstream of the confluence with Haw River
                None
                •844 
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 400 feet upstream of the confluence with Haw River
                None
                •901 
                  
              
              
                Hiatt Branch 
                Approximately 1,650 feet downstream of U.S. 311
                None
                •823 
                City of High Point. 
              
              
                 
                Approximately 0.5 mile upstream of U.S. 311
                None
                •870
                  
              
              
                Horney Branch
                Approximately 100 feet upstream of Old Mill Road
                None
                •839
                City of High Point. 
              
              
                 
                Approximately 500 feet upstream of Viking Drive
                None
                •864 
                  
              
              
                Horsepen Creek (Stream No. 55 
                At the confluence with Reedy Fork
                •743
                •742
                City of Greesboro. 
              
              
                 
                Approximately 200 feet downstream of Distribution Drive
                None
                •835
                Unincorporated Areas of Guilford County. 
              
              
                Horsepen Creek Tributary 1 (Stream No. 57)
                At the confluence with Horsepen Creek
                •757
                •756
                City of Greensboro. 
              
              
                 
                Approximately 1,375 feet upstream of Derbyshire Drive 
                None
                •833
                  
              
              
                Horsepen Creek, Tributary 2 (Stream No. 56)
                At the confluence with Horsepen Creek
                •763 
                •761
                  
              
              
                 
                Approximately 1,800 feet upstream of Hobbs Road 
                None
                •853
                  
              
              
                Horsepen Creek, Tributary A
                At the confluence with Horsepen Creek Tributary 2
                None 
                •777
                City of Greensboro. 
              
              
                 
                Approximately 300 feet upstream of Friendly Acres Drive
                None
                •811
                  
              
              
                Horsepen Creek, Tributary B
                At the confluence with Horsepen Creek Tributary 2
                None 
                •778
                City of Greensboro. 
              
              
                 
                Approximately 1.1 miles upstream of Hobbs Road 
                None
                •860
                  
              
              
                Horsepen Creek, Tributary C 
                At the confluence with Horsepen Creek
                None 
                •758
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,100 feet upstream of Four Farms Road 
                None
                •784
                  
              
              
                Horsepen Creek, Tributary D
                At the confluence with Horsepen Creek 
                None
                •772
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.8 mile upstream of Chance Road 
                None
                •830
                Unincorporated Areas of Guilford County. 
              
              
                Horsepen Creek, Tributary E 
                At the confluence with Horsepen Creek
                None 
                •775
                City of Greensboro. 
              
              
                 
                Approximately 150 feet upstream of Green Meadow Drive
                None
                •826
                  
              
              
                Horsepen Creek, Tributary F 
                At the confluence with Horsepen Creek
                None 
                •786
                City of Greensboro. 
              
              
                 
                Approximately 400 feet upstream of Joseph Bryan Boulevard
                None
                •822
                Unincorporated Areas of Guilford County. 
              
              
                Horsepen Creek, Tributary G 
                At the confluence with Horsepen Creek
                None 
                •796
                City of Greensboro. 
              
              
                 
                Approximately 0.6 mile upstream of the confluence with Horsepen Creek
                None
                •828
                Unincorporated Areas of Guilford County. 
              
              
                Horsepen Creek, Tributary H 
                At the confluence with Horsepen Creek
                None 
                •796
                City of Greensboro. 
              
              
                 
                Approximately 0.4 mile upstream of Bollinger Road
                None
                •804
                  
              
              
                Horsepen Creek, Tributary I 
                At the confluence with Horsepen Creek Tributary H
                None 
                •807
                City of Greensboro. 
              
              
                 
                Approximately 100 feet upstream of Friendway Road
                None
                •861
                  
              
              
                Horsepen Creek, Tributary J
                At the confluence with Horsepen Creek Tributary H
                None 
                •806
                City of Greensboro. 
              
              
                 
                Approximately 700 feet upstream of Friendly Avenue
                None
                •864
                
              
              
                
                Horsepen Creek, Tributary K 
                At the confluence with Horsepen Creek
                None 
                •823
                City of Greensboro. 
              
              
                 
                Approximately 250 feet upstream of North Chimney Rock Road
                None
                •888
                  
              
              
                Jordan Branch 
                At the confluence with North Buffalo Creek
                None 
                •704
                City of Greensboro Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 50 feet downstream of Railroad
                None
                •769
                  
              
              
                Knight Road Branch
                At the confluence with West Ford Deep River (#2)
                None 
                •819
                City of High Point, Unincorporated Areas of Guilford County. 
              
              
                 
                At the Guilford/Forsyth County Boundary
                None
                •838
                  
              
              
                Lake Hamilton 
                At the confluence with North Buffalo Creek
                None 
                •785
                City of Greensboro. 
              
              
                 
                Approximately 70 feet upstream of East Kemp Road
                None
                •814
                  
              
              
                Mears Fork Creek 
                At the upstream side of Strader Road
                None 
                •790
                City of Summerfield. 
              
              
                 
                Approximately 0.7 miles upstream of Strader Road
                None
                •805
                  
              
              
                Mile Branch Tributary 1
                At the confluence with Mile Branch
                None 
                •721
                City of High Point. 
              
              
                 
                Approximately 0.7 mile Branch
                None
                •780
                  
              
              
                Mile Run Creek
                At the confluence with South Buffalo Creek
                •728 
                •729
                City of Greensboro Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 150 feet downstream of Orchard Street
                None
                •767
                  
              
              
                Muddy Creek 
                At the confluence with North Buffalo Creek
                •710 
                •713
                City of Greensboro Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 850 feet upstream of North Dudley Street
                None
                •777
                  
              
              
                Muddy Creek East Tributary
                At the Guilford/Randolph County Boundary
                None 
                •814
                City of High Point. 
              
              
                 
                Approximately 1,000 feet upstream of Baker Road
                None
                •855
                  
              
              
                Muddy Creek East Tributary 2
                At the High Point ETJ/Archdale City Boundary
                None 
                •789
                City of High Point. 
              
              
                 
                At the High Point ETJ/Archdale City Boundary
                None
                •799
                  
              
              
                Muddy Creek East, Tributary 4
                At the Guilford/Randolph County Boundary
                None
                •771
                City of High Point. 
              
              
                 
                Approximately 1,500 feet upstream of Liberty Road
                None
                •826 
              
              
                Muddy Creek East Tributary 5
                At the High Point ETJ/Archdale City Boundary
                None
                •778
                City of High Point. 
              
              
                 
                Approximately 550 feet upstream of Liberty Road
                None
                •814 
              
              
                Muddy Creek East Tributary 6
                At the High Point ETJ/Archdale City Boundary
                None
                •777
                City of High Point. 
              
              
                 
                Approximately 1,250 feet upstream of Liberty Road
                None
                •816 
              
              
                North Buffalo Creek (Stream No. 66)
                Approximately 50 feet downstream of Rankin Mill Road
                •697
                •699
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 90 feet upstream of South Holden Road
                None
                •816 
              
              
                North Buffalo Creek Tributary 1
                At the confluence with Jordan Branch
                None
                •753
                City of Greensboro. 
              
              
                 
                Approximately 700 feet upstream of Allyson Avenue
                None
                •779 
              
              
                North Buffalo Creek Tributary 2
                At the confluence with Muddy Creek
                None
                •719
                City of Greensboro. 
              
              
                 
                Approximately 2,050 feet upstream of Woodmore Drive
                None
                •750 
              
              
                North Buffalo Creek Tributary 3
                At the confluence with North Buffalo Creek
                None
                •744
                City of Greensboro. 
              
              
                 
                Approximately 0.5 mile upstream of the confluence of North Buffalo Creek
                None
                •754 
              
              
                North Buffalo Creek Tributary 4
                At the confluence with North Buffalo Creek
                None
                •750
                City of Greensboro. 
              
              
                 
                Approximately 200 feet upstream of South Aycock Street
                None
                •769 
              
              
                North Buffalo Creek Tributary 5
                At the confluence with North Buffalo Creek Tributary A
                None
                •774
                City of Greensboro. 
              
              
                 
                Approximately 75 feet upstream of Forest Hill Drive
                None
                •843 
              
              
                
                North Buffalo Creek Tributary 6
                At the confluence with Lake Hamilton
                None
                •800
                City of Greensboro. 
              
              
                 
                Approximately 100 feet upstream of Waycross Drive
                None
                •823 
              
              
                North Buffalo Creek Tributary A
                At the confluence with North Buffalo Creek
                •757
                •760
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 2,100 feet upstream of Joseph M. Bryan Boulevard
                •808
                •806 
              
              
                North Little Alamance Creek Tributary 6
                At the confluence with North Little Alamance Creek
                None
                •627
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,900 feet upstream of U.S. 70
                None
                •649 
              
              
                North Prong Stinking Quarter Creek
                At the Alamance/Guilford County Boundary
                None
                •589
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 700 feet upstream of Liberty Road
                None
                •735 
              
              
                North Prong Stinking Quarter Creek Tributary
                At the confluence with North Prong Stinking Quarter Creek
                None
                •637
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 250 feet upstream of Cable Church Road
                None
                •667 
              
              
                Philadelphia Lake
                At the confluence with North Buffalo Creek
                None
                •728
                City of Greensboro. 
              
              
                 
                Approximately 1,100 feet upstream of West Cone Boulevard
                None
                •809 
              
              
                Polecat Creek Tributary 2
                At the confluence with Polecat Creek (#42)
                None
                •715
                Unincorporated Areas of Guilford County, Town of Pleasant Garden. 
              
              
                 
                Approximately 2 miles upstream of the confluence with Polecat Creek (#42)
                None
                •745 
              
              
                Polecat Creek Tributary 3
                At the confluence with Polecat Creek Tributary 2
                None
                •718
                Unincorporated Areas of Guilford County, Town of Pleasant Garden. 
              
              
                 
                Approximately 1.7 miles upstream of the confluence with Polecat Creek Tributary 2
                None
                •780 
              
              
                Porks Creek
                At the Alamance/Guilford County Boundary
                None
                •644
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,000 feet upstream of the Alamance/Guilford County Boundary
                None
                •656 
              
              
                Reedy Fork Tributary 1
                Approximately 1,200 feet upstream of the confluence with Reedy Fork Creek
                None
                •626
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,100 feet upstream of Turner Smith Road
                None
                •728 
              
              
                Reedy Fork Tributary 10
                Approximately 0.9 mile upstream of the confluence with Reedy Fork Creek
                •742
                •745
                Unincorporated Areas of the Guilford County, City of Greensboro. 
              
              
                 
                Approximately 1.4 miles upstream of the confluence with Reedy Fork Creek
                None
                •752 
              
              
                Reedy Fork Tributary 2
                Approximately 1,100 feet upstream of the confluence with Reedy Fork Creek
                None
                •640
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 350 feet upstream of Middlestream Road
                None
                •743 
              
              
                Reedy Fork Tributary 3
                At the confluence with Reedy Fork Tributary 2
                None
                •686
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.9 mile upstream of Turner Smith Road
                None
                •715 
              
              
                Reedy Fork Tributary 4
                Approximately 1,000 feet upstream of the confluence with Reedy Fork
                None
                •620
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.6 mile upstream of Busick Quarry Road
                None
                •636 
              
              
                Reedy Fork Tributary 7
                At the upstream side of Brookbank Road
                None
                •779
                City of Summerfield. 
              
              
                 
                Approximately 1.1 miles upstream of Brookbank Road
                None
                •795 
              
              
                Reedy Fork Tributary 8
                Approximately 800 feet upstream of the confluence with Reedy Fork Creek
                None
                •633
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Reedy Fork Creek
                None
                •651 
              
              
                Reedy Fork Tributary 9
                At the upstream side of Reedy Fork Parkway
                •685
                •688
                Unincorporated Areas of Guilford County, City of Greensboro. 
              
              
                 
                Approximately 0.5 mile upstream of U.S. Route 29
                None
                •702 
              
              
                
                Richland Creek
                Approximately 0.5 mile upstream of Church Street
                •720
                •721
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 900 feet upstream of Guilford Courthouse National Park LP
                None
                •805 
              
              
                Richland Creek (#30)
                At the confluence with Stream No. 31
                None
                •837
                City of High Point. 
              
              
                 
                Approximately 1,350 feet upstream of West Green Drive
                None
                •877 
              
              
                Richland Creek Tributary 1
                At the confluence with Richland Creek
                None
                •750
                City of Greensboro. 
              
              
                 
                Approximately 1,500 feet upstream of Pheasant Run Drive
                None
                •810 
              
              
                Richland Creek Tributary 10 
                At the confluence with Richland Creek (#30)
                None 
                •785
                City of High Point. 
              
              
                 
                Approximately 400 feet upstream of East Springfield Road 
                None 
                •828 
              
              
                Richland Creek Tributary 11 
                At the confluence with Richland Creek Tributary 10
                None 
                •805
                City of High Point. 
              
              
                 
                Approximately 650 feet upstream of Model Farm Road 
                None 
                •837 
              
              
                Richland Creek Tributary 12 
                At the confluence with Richland Creek (#30)
                None 
                •792
                City of High Point. 
              
              
                 
                Approximately 100 feet upstream of Tate Street
                None 
                •863 
              
              
                Richland Creek Tributary 14 
                At the confluence with Richland Creek (#30)
                None 
                •809
                City of High Point. 
              
              
                 
                Approximately 400 feet upstream of Fraley Road 
                None 
                •863 
              
              
                Richland Creek Tributary 15 
                At the confluence with Richland Creek (#30)
                None 
                •827
                City of High Point. 
              
              
                 
                Approximately 100 feet upstream of South Elm Street
                None 
                •857 
              
              
                Richland Creek Tributary 17 
                At the confluence with Richland Creek (#30)
                None 
                •849
                City of High Point. 
              
              
                 
                Approximately 550 feet upstream of Lincoln Drive
                None 
                •869 
              
              
                Richland Creek Tributary 2 
                At the confluence with Richland Creek (#30)
                •714 
                •713
                City of High Point. 
              
              
                 
                Approximately 0.6 mile upstream of the confluence with Richland Creek (#30) 
                None 
                •809 
              
              
                Richland Creek Tributary 3 
                Approximately 625 feet upstream of the confluence with Richland Creek
                None 
                •724
                City of High Point. 
              
              
                 
                Approximately 75 feet upstream of Lawndale Avenue 
                None 
                •828 
              
              
                Richland Creek Tributary 4 
                At the confluence with Richland Creek Tributary 3
                None 
                •753
                City of High Point. 
              
              
                 
                Approximately 1,500 feet upstream of Central Avenue
                None 
                •829 
              
              
                Richland Creek Tributary 5 
                At the confluence with Richland Creek Tributary 3
                None 
                •747
                City of High Point, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,700 feet upstream of I-85 
                None 
                •803 
              
              
                Richland Creek Tributary 6 
                At the confluence with Richland Creek (#30)
                None 
                •752
                City of High Point. 
              
              
                 
                Approximately 1,700 feet upstream of I-85 
                None 
                •783 
              
              
                Richland Creek Tributary 9 
                At the confluence with Richland Creek (#30)
                None 
                •778
                City of High Point. 
              
              
                 
                Approximately 2,100 feet upstream of the confluence with Richland Creek (#30) 
                None 
                •807 
              
              
                Rock Creek Tributary 
                Approximately 80 feet upstream of Sedalia Road
                None 
                •640
                Unincorporated Areas of Guilford County, Town of Sedalia. 
              
              
                 
                Approximately 1,900 feet upstream of Sedalia Road 
                None 
                •648 
              
              
                Rock Creek Tributary 3 
                At the confluence with Rock Creek (Stream No. 80)
                None 
                •632
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1.1 miles upstream of the confluence with Rock Creek (Stream No. 80)
                None 
                •652 
              
              
                Rose Creek 
                At the Guilford/Rockingham County Boundary
                None 
                •679
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,056 feet upstream of Chrismon Road 
                None 
                •694 
              
              
                
                Ryan Creek 
                At the confluence with South Buffalo Creek (Stream of No. 67)
                •733 
                •735
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 350 feet upstream of U.S. Route 220 
                None 
                •799 
              
              
                Smith Branch
                Approximately 1,800 feet upstream of the confluence with Reedy Fork Creek
                None 
                •676
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1.5 miles upstream of Turner Smith Road 
                None 
                •750 
              
              
                South Buffalo Creek (Stream No. 67) 
                Approximately 100 feet downstream of East Lee Street
                •712 
                •714
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,100 feet upstream of Guilford College Road 
                None 
                •876 
              
              
                South Buffalo Creek Tributary 1 
                At the confluence with South Buffalo Creek 
                None 
                •814
                City of Greensboro. 
              
              
                 
                Approximately 300 feet upstream of Pennoak Road 
                None 
                •837 
              
              
                South Buffalo Creek Tributary 10 
                At the confluence with Ryan Creek 
                None 
                •735
                City of Greensboro. 
              
              
                 
                Approximately 50 feet downstream of Webster Road 
                None 
                •807 
              
              
                South Buffalo Creek Tributary 11 
                At the confluence with Ryan Creek 
                None 
                •746
                City of Greensboro. 
              
              
                 
                Approximately 750 feet upstream of Pinecraft Road 
                None 
                •807 
              
              
                South Buffalo Creek Tributary 2 
                At the confluence with South Buffalo Creek 
                None 
                •792
                City of Greensboro. 
              
              
                 
                Approximately 1,050 feet upstream of Bernav Avenue 
                None 
                •855 
              
              
                South Buffalo Creek Tributary 3 
                At the confluence with South Buffalo Creek 
                None 
                •745
                City of Greensboro. 
              
              
                 
                Approximately 1,500 feet upstream of Oak Street 
                None 
                •834 
              
              
                South Buffalo Creek Tributary 4 
                At the confluence with South Buffalo Creek 
                None 
                •713
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,250 feet upstream of South English Street 
                None 
                •769 
              
              
                South Buffalo Creek Tributary 5 
                At the confluence with South Buffalo Creek 
                None 
                •719
                City of Greensboro. 
              
              
                 
                Approximately 1,100 feet upstream of South English Street 
                None 
                •772 
              
              
                South Buffalo Creek Tributary 6 
                At the confluence with South Buffalo Creek 
                None 
                •720
                City of Greensboro, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 350 feet upstream of Barksdale Drive 
                None 
                •737 
              
              
                South Buffalo Creek Tributary 7 
                At the confluence with South Buffalo Creek 
                None 
                •726
                City of Greensboro. 
              
              
                 
                Approximately 900 feet upstream of Tuscaloosa Street 
                None 
                •757 
              
              
                South Buffalo Creek Tributary 8 
                At the confluence with South Buffalo Creek 
                None 
                •727
                City of Greensboro. 
              
              
                 
                Approximately 800 feet upstream of South Benbow Road 
                None 
                •739 
              
              
                South Buffalo Creek Tributary B
                At the confluence with South Buffalo Creek Tributary A
                •811 
                •816
                City of Greensboro. 
              
              
                 
                Approximately 550 feet upstream of Richland Street 
                None
                •886 
              
              
                South Prong Stinking Quarter Creek
                At the confluence with Stinking Quarter Creek
                None 
                •575
                Unincorporated Areas of Guilford County. 
              
              
                 
                At the Guilford/Randolph County Boundary
                None 
                •625 
              
              
                South Prong Stinking Quarter Creek Tributary 1
                At the confluence with South Prong Stinking Quarter Creek
                None 
                •575
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1.1 miles upstream of Smithwood Road
                None 
                •676 
              
              
                Stinking Quarter Creek 
                At the Alamance/Guilford County Boundary
                None 
                •556
                Unincorporated Areas of Guilford County. 
              
              
                
                 
                At the confluence with South Prong Stinking Quarter Creek Tributary 1 and South Prong Stinking Quarter Creek 
                None
                •575 
              
              
                Stinking Quarter Creek Tributary 2
                At the confluence with Stinking Quarter Creek
                None 
                •559
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.7 mile upstream of the confluence with Stinking Quarter Creek 
                None
                •577 
              
              
                Stream No. 13 
                Approximately 800 feet upstream of East Hartley Drive
                None 
                •817
                City of High Point. 
              
              
                 
                Approximately 0.6 mile upstream of SR 68
                None
                •881 
              
              
                Stream No. 13 Tributary 1 
                At the confluence with Stream No. 13
                None 
                •807
                City of High Point. 
              
              
                 
                Approximately 2,250 feet upstream of the confluence with Stream No. 13
                None 
                •854 
              
              
                Stream No. 13 Tributary 2 
                At the confluence with Stream No. 13
                None 
                •807
                City of High Point. 
              
              
                 
                Approximately 1,700 feet upstream of the confluence with Stream No. 13 
                None
                •825 
              
              
                Stream No. 13 Tributary 3 
                At the confluence with Stream No. 13
                None 
                •813
                City of High Point. 
              
              
                 
                Approximately 400 feet upstream of Pine Valley Road
                None 
                •856 
              
              
                Stream No. 13 Tributary 4 
                At the confluence with Stream No. 13
                None 
                •818
                City of High Point. 
              
              
                 
                Approximately 1,650 feet upstream of SR 68
                None
                •893 
              
              
                Stream No. 13 Tributary 5 
                At the confluence with Stream No. 13
                None 
                •818
                City of High Point. 
              
              
                 
                Approximately 1,150 feet upstream of SR 68 
                None
                •866 
              
              
                Stream No. 18 
                At the confluence with West Fork Deep River
                •776 
                •775
                City of High Point, Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,350 feet upstream of Hickswood Road 
                •820
                •819 
              
              
                Stream No. 27 
                Approximately 50 feet upstream of Rosecrest Drive
                None 
                •812
                City of High Point. 
              
              
                 
                Approximately 1,850 feet upstream of Enterprise Drive 
                None
                •852 
              
              
                Stream No. 27 Tributary 2 
                At the confluence with Stream No. 27
                None 
                •787
                City of High Point. 
              
              
                 
                Approximately 1,700 feet upstream of Alpine Drive 
                None
                •833 
              
              
                Stream No. 31 
                Approximately 80 feet upstream of Vail Avenue
                None 
                •854
                City of High Point. 
              
              
                 
                Approximately 300 feet upstream of Taylor Avenue 
                None 
                •869 
              
              
                Stream No. 33 
                Approximately 150 feet upstream of Wise Avenue
                None 
                •813
                City of High Point. 
              
              
                 
                Approximately 500 feet upstream of West Russell Avenue 
                None
                •850 
              
              
                Stream No. 33 Tributary 2 
                At the confluence with Stream No. 33
                None 
                •813
                City of High Point. 
              
              
                 
                Approximately 400 feet upstream of East Green Drive 
                None
                •841 
              
              
                Stream No. 34 
                Approximately 450 feet downstream of Habersham Road
                None 
                •819
                City of High Point. 
              
              
                 
                Approximately 1,850 feet downstream of Pendleton Street 
                None
                •851 
              
              
                Stream No. 34 Tributary 
                At the confluence with Stream No. 34
                None 
                •752
                City of High Point. 
              
              
                 
                Approximately 1,700 feet upstream of Triangle Lake Road
                None
                •828 
              
              
                Stream No. 34A 
                Approximately 50 feet downstream of Jackson Lake Road
                None 
                •742
                City of High Point. 
              
              
                 
                Approximately 200 feet upstream of Baker Road 
                None
                •827 
              
              
                Stream No. 34A Tributary 1 
                At the confluence with Stream No. 34A
                None 
                •753
                City of High Point. 
              
              
                 
                Approximately 1,650 feet upstream of the confluence with Stream No. 34A
                None
                •781 
              
              
                Stream No. 34A Tributary 2 
                At the confluence with Stream No. 34A
                None 
                •753
                City of High Point. 
              
              
                 
                Approximately 1,650 feet upstream of the confluence with Stream No. 34A 
                None
                •792 
              
              
                
                Stream No. 34A Tributary 3
                At the confluence with Stream No. 34A
                None 
                •769
                City of High Point. 
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Stream No. 34A
                None
                •820 
              
              
                Stream No. 34A Tributary 4 
                At the confluence with Stream No. 34A Tributary 3
                None 
                •775
                City of High Point. 
              
              
                 
                Approximately 1,700 feet upstream of the confluence with Stream No. 34A Tributary 3
                None 
                •824 
              
              
                Stream No. 34A Tributary 6 
                At the confluence with Stream No. 34A
                None 
                •795
                City of High Point. 
              
              
                 
                Approximately 450 feet upstream of North Hall Street
                None
                •818 
              
              
                Stream No. 34A Tributary 7 
                At the confluence with Stream No. 34A
                None 
                •819
                City of High Point. 
              
              
                 
                Approximately 1,350 feet upstream of Baker Road
                None
                •864 
              
              
                Tickle Creek 
                At the Alamance/Guilford County Boundary
                None 
                •647
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1 mile upstream of the Alamance/Guilford County Boundary 
                None
                •659 
              
              
                Travis Creek 
                At the Alamance/Guilford County Boundary
                None 
                •618
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 950 feet upstream of SR 61/Frieden Church Road
                None
                •670 
              
              
                Tributary A to Travis Creek 
                At the Alamance/Guilford County Boundary
                None 
                •624
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 600 feet upstream of Howerton Road
                None
                •674 
              
              
                Tributary to Travis Creek 
                At the Alamance/Guilford County Boundary
                None 
                •632
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.6 mile upstream from the Alamance/Guilford County Boundary 
                None
                •660 
              
              
                Tributary to West Fork Deep River 
                Approximately 1,550 feet upstream of the confluence with West Fork Deep River (#2) 
                None 
                •816
                Unincorporated Areas of Guilford County, City of High Point. 
              
              
                 
                Approximately 0.6 mile upstream of the confluence with West Fork Deep River (#2) 
                None 
                •831 
              
              
                Twin Lakes Tributary 
                At the confluence with South Buffalo Creek 
                •750 
                •753
                City of Greensboro. 
              
              
                 
                Approximately 100 feet downstream of Merryweather Road 
                None 
                •827 
              
              
                Twin Lakes Tributary 1 
                At the confluence with Twin Lakes Tributary 
                None 
                •797
                City of Greensboro. 
              
              
                 
                Approximately 100 feet downstream of Merritt Drive 
                None 
                •828 
              
              
                Unnamed Tributary to Deep River 
                At the Guilford/Randolph County Boundary
                None 
                •701
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 0.8 mile upstream of the Guilford/Randolph County Boundary 
                None 
                •722 
              
              
                Unnamed Tributary to Polecat Creek 
                At the Guilford/Randolph County Boundary
                None 
                •695
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 1,400 feet upstream of SR 62 
                None 
                •712 
              
              
                Unnamed Tributary to West Fork Deep River
                At the confluence with West Fork Deep River Tributary 1
                None 
                •831
                Unincorporated Areas of Guilford County. 
              
              
                 
                Approximately 200 feet upstream of Adkins Road 
                None 
                •855 
              
              
                West Fork Deep River (#2) 
                At the confluence with West Fork Deep RiverTributary 1
                •833 
                •831
                Unincorporated Areas of Guilford County. 
              
              
                 
                At the Guilford/Forsyth County Boundary 
                None 
                •862 
              
              
              
                
                  City of Greensboro
                
              
              
              
                Maps are available for inspection at Greensboro Stormwater Management Division, 2602 South Elm Eugine Street, Greensboro, NC. 
              
              
              
                Send comments to The Honorable Keith Holliday, Mayor, City of Greensboro, P.O. Box 3136, Greensboro, NC 27402-3136. 
              
              
              
                
                  City of High Point
                
              
              
              
                Maps are available for inspection at High Point City Hall, 211 South Hamilton Street, High Point, NC. 
              
              
              
                Send comments to The Honorable Rebecca Smothers, Mayor, City of High Point, P.O. Box 230, High Point, NC 27261.
              
              
              
                
                  City of Summerfield
                
              
              
              
                Maps are available for inspection at Summerfield Town Planning Office, 4117 Oak Ridge Road (Highway 150), Summerfield, NC.
              
              
              
                Send comments to The Honorable Dena Barnes, Mayor, Town of Summerfield, P.O. Box 970, Summerfield, NC 27358.
              
              
              
                
                  Town of Jamestown
                
              
              
              
                Maps are available for inspection at Jamestown Town Hall, 301 East Main Street, Jamestown, NC.
              
              
              
                Send comments to The Honorable William G. Ragsdale, Mayor, Town of Jamestown, P.O. Box 848, Jamestown, NC 27282.
              
              
              
                
                
                  Town of Pleasant Garden
                
              
              
              
                Maps are available for inspection at Pleasant Garden Municipal Building, 4920 Alliance Church Road, Pleasant Garden, NC.
              
              
              
                Send comments to The Honorable Eddy Patterson, Mayor, Town of Pleasant Garden, P.O. Box 307, Pleasant Garden, NC 27313.
              
              
              
                
                  Town of Sedalia
                
              
              
              
                Maps are available for inspection at the Sedalia Town Hall, 6121 Burlington Road, Sedalia, North Carolina.
              
              
              
                Send comments to The Honorable Jeanne Rudd, Mayor, Town of Sedalia, P.O. Box C, Sedalia, North Carolina 27342
              
              
              
                
                  Unincorporated Areas of Guilford County
                
              
              
                Maps are available for inspection at Guilford County Planning and Development Office, 201 South Eugene Street, Greensboro, NC. 
              
              
                Send comments to Mr. Willie Best, Guilford County Manager, P.O. Box 3427, Greensboro, NC 27402.
              
              
              
                
                  NORTH CAROLINA
                
                
                  Lee County
                
              
              
                Beaver Creek 
                At the Lee/Moore County boundary
                None 
                •307
                Unincorporated Areas of Lee County. 
              
              
                 
                At the Lee/Harnett County boundary 
                None
                •310 
              
              
                Big Branch 
                At the Lee/Moore County boundary
                None 
                •297
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.7 mile upstream of the Lee/Moore County boundary 
                None 
                •304 
              
              
                Big Buffalo Creek 
                At the confluence with Deep River
                None
                •228
                Unincorporated Areas of Lee County, City of Sanford. 
              
              
                 
                Approximately 0.3 mile upstream of U.S. Route 1 
                •290
                •289 
              
              
                Big Buffalo Creek Tributary 1 
                At the confluence with Big Buffalo Creek
                None 
                •253
                City of Sanford. 
              
              
                 
                Approximately 0.5 mile upstream of Valley Road 
                None 
                •297 
              
              
                Big Governors Creek
                At the confluence with Deep River
                None 
                •258
                Unincorporated Areas of Lee County. 
              
              
                 
                At the confluence of Little Governors Creek
                None 
                •258 
              
              
                Bush Creek 
                At the confluence with Cape Fear River
                None 
                •169
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 3.7 miles upstream of the confluence with Cape Fear River 
                None 
                •234 
              
              
                Bush Creek Tributary
                At the confluence with Bush Creek
                None 
                •170
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1,000 feet upstream of Poplar Springs Church Road 
                None 
                •239 
              
              
                Cape Fear River 
                At the Lee/Harnett County boundary
                None 
                •152
                Unincorporated Areas of Lee County. 
              
              
                 
                At the confluence of Deep River 
                None 
                •177 
              
              
                Cape Fear River Tributary 1 
                At the confluence with Cape Fear River
                None 
                •172
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.2 miles upstream of Poplar Springs Church Road 
                None 
                •256 
              
              
                Carrs Creek 
                At the confluence with Upper Little River
                None 
                •259
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.7 mile upstream of the confluence with Upper Little River 
                None 
                •264 
              
              
                Copper Mine Creek 
                At the confluence with Hughes Creek and Gum Fork Creek 
                None 
                •199
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.6 mile upstream of Farrell Road 
                None 
                •230 
              
              
                Deep River 
                At the confluence with Cape Fear River
                None 
                •177
                Unincorporated Areas of Lee County. 
              
              
                 
                At the confluence of Big Governors Creek 
                None 
                •257 
              
              
                Deep River Tributary 1
                At the confluence with Deep River
                None
                •227
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.4 miles upstream of the confluence with Deep River Tributary 3 
                None 
                •237 
              
              
                Deep River Tributary 10 
                At the confluence with Deep River
                None 
                •255
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.3 miles upstream of the confluence with Deep River 
                None 
                •261 
              
              
                Deep River Tributary 11
                At the confluence with Deep River
                None 
                •256
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.0 mile upstream of the confluence of Tributary to Deep River Tributary 11
                None 
                •282 
                
              
              
                Deep River Tributary 2 
                At the confluence with Deep River Tributary 1
                None 
                •227
                Unincorporated Areas of Lee County. 
              
              
                
                 
                Approximately 0.8 mile upstream of the confluence with Deep River Tributary 1 
                None 
                •235 
                
              
              
                Deep River Tributary 3 
                At the confluence with Deep River Tributary 1
                None 
                •227
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.0 mile upstream of the confluence with Deep River Tributary 1 
                None 
                •247 
                
              
              
                Deep River Tributary 9
                At the confluence with Deep River
                None 
                •252 
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Deep River 
                None 
                •256 
                
              
              
                Dry Fork 
                At the confluence with Pocket Creek
                None 
                •299 
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 2.4 miles upstream of Dycus Road 
                None 
                •476 
                
              
              
                Fall Creek 
                At the confluence with Cape Fear River
                None 
                •156 
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.4 mile upstream of Copeland Road 
                None 
                •329 
                
              
              
                Gasters Creek West 
                At the confluence with Upper Little River
                None 
                •312
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.4 mile upstream of Minter School Road 
                None 
                •401 
                
              
              
                Gasters Creek West Tributary 1 
                At the confluence with Gasters Creek West
                None 
                •337
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 520 feet upstream of Lemon Springs Road 
                None 
                •372 
                
              
              
                Gum Fork Creek 
                At the confluence with Copper Mine Creek and Hughes Creek
                None 
                •199
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.3 miles upstream of US-1 
                None 
                •269 
                
              
              
                Hughes Creek 
                At the confluence with Lick Creek 
                None 
                •173
                Unincorporated Areas of Lee County. 
              
              
                 
                At the confluence of Copper Mine Creek and Gum Fork Creek 
                None 
                •199 
                
              
              
                Hughes Creek Tributary 1 
                At the confluence with Hughes Creek
                None 
                •173
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.5 mile upstream of Cletus Hall Road 
                None 
                •194 
                
              
              
                Juniper Creek 
                At the confluence with Upper Little River
                None 
                •266
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.0 mile upstream of Nicholson Road 
                None 
                •363 
                
              
              
                Kendale Creek 
                Approximately 1,400 feet upstream of Hiawatha Trail
                None 
                •352
                City of Sanford. 
              
              
                 
                Approximately 2,000 feet upstream of Hiawatha Trail 
                None 
                •353 
                
              
              
                Lick Creek 
                At the confluence with Cape Fear River
                None
                •173
                Unincorporated Areas of Lee County, City of Sanford. 
              
              
                 
                Approximately 1.0 mile upstream of Pumping Station Road 
                None 
                •373 
                
              
              
                Lick Creek Tributary 2 
                At the confluence with Lick Creek
                None 
                •239
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.6 miles upstream of the confluence with Lick Creek 
                None 
                •325 
                
              
              
                Lick Creek Tributary 3
                At the confluence with Lick Creek
                None 
                •296 
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Lick Creek
                None 
                •338
                
              
              
                Little Buffalo Creek
                At the confluence with Deep River
                None
                •222
                Unincorporated Areas of Lee County, City of Sanford. 
              
              
                 
                Approximately 1,000 feet upstream of Highway 421/Highway 87 
                None 
                •406 
                
              
              
                Little Crane Creek Tributary 2
                Approximately 1,300 feet upstream of the confluence with Little Crane Creek
                None 
                •332
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.3 miles upstream of the confluence with Little Crane Creek 
                None 
                •384 
                
              
              
                Little Crane Creek Tributary 3
                Approximately 700 feet upstream of the confluence with Little Crane Creek
                None 
                •347
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Little Crane Creek 
                None 
                •370 
                
              
              
                
                Little Crane Creek Tributary 4A
                At the confluence with Little Crane Creek Tributary 4
                None 
                •363
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1,500 feet upstream of Eakes Road 
                None 
                •425 
                
              
              
                Little Crane Creek Tributary 4B
                At the confluence with Little Crane Creek Tributary 4
                None 
                •370
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 750 feet upstream of White Meadows Drive 
                None 
                •411 
                
              
              
                Little Crane Tributary 4 
                Approximately 600 feet upstream of the confluence with Little Crane Creek
                None 
                •349
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.4 miles upstream of the confluence with Little Crane Creek Tributary 4B 
                None 
                •428 
                
              
              
                Little Governors Creek 
                At the confluence with Big Governors Creek
                None 
                •257
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 8.3 miles upstream of the confluence with Big Governors Creek 
                None 
                •360 
                
              
              
                Little Juniper Creek 
                At the confluence with Upper Little River and Mulatto Branch
                None 
                •332
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.2 miles upstream of Rocky Fork Church Road 
                None 
                •403 
                
              
              
                Little Juniper Creek Tributary 1
                At the confluence with Little Juniper Creek
                None 
                •347
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.6 mile upstream of the confluence with Little Juniper Creek 
                None 
                •369 
                
              
              
                Little Juniper Creek Tributary 2
                At the confluence with Little Juniper Creek
                None 
                •357
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 600 feet upstream of Lemon Springs Road 
                None 
                •408 
                
              
              
                Little Juniper Creek Tributary 3
                At the confluence with Little Juniper Creek
                None 
                •360
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.2 miles upstream of Willett Road 
                None 
                •457 
                
              
              
                Little Juniper Creek Tributary 4
                At the confluence with Little Juniper Creek
                None 
                •366
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.3 mile upstream of the confluence with Little Juniper Creek 
                None 
                •376 
                
              
              
                Little Lick Creek 
                At the confluence with Lick Creek
                None 
                •193
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.2 miles upstream of Kids Lane 
                None 
                •365 
                
              
              
                Little Lick Creek Tributary 1 
                At the confluence with Little Lick Creek
                None 
                •206
                Unincorporated Areas of Lee County. 
              
              
                 
                Just downstream of Womack Lake Circle 
                None 
                •351 
                
              
              
                Little Lick Creek Tributary 1A 
                At the confluence with Little Lick Creek Tributary 1
                None 
                •226
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.7 miles upstream of the confluence with Little Lick Creek Tributary 1 
                None 
                •365 
                
              
              
                Little Lick Creek Tributary 1B 
                At the confluence with Little Lick Creek Tributary 1
                None 
                •247
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1,000 feet upstream of NC 42 (Avents Ferry Road) 
                None 
                •390 
                
              
              
                Little Pocket Creek 
                At the confluence with Pocket Creek
                None 
                •238
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.2 miles upstream of McPherson Road 
                None 
                •383 
                
              
              
                Little Shaddox Creek
                At the confluence with Cape Fear River
                None
                •175
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 450 feet upstream of Lower Moncure Road
                None
                •196 
              
              
                Long Branch
                At the confluence with Juniper Creek
                None
                •311
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.9 mile upstream of John Godfrey Road
                None
                •341 
              
              
                Lonnie Wombles Creek
                At the confluence with Cape Fear River
                None
                •175
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.6 mile upstream of US-1
                None
                •329 
              
              
                Lonnie Wombles Creek Tributary 1
                At the confluence with Lonnie Wombles Creek
                None
                •182
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.9 mile upstream of US-1
                None
                •324 
              
              
                Lonnie Wombles Creek Tributary 2
                At the confluence with Lonnie Wombles Creek Tributary 1
                None
                •206
                Unincorporated Areas of Lee County. 
              
              
                
                 
                Approximately 770 feet upstream of US-1
                None
                •266 
              
              
                Mare Branch
                At the confluence with Juniper Creek
                None
                •306
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.6 mile upstream of Landfill Road
                None
                •380 
              
              
                Mulatto Branch
                At the confluence with Upper Little River and Little Juniper Creek
                None
                •332
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 830 feet upstream of Minter School Road
                None
                •368 
              
              
                Patchet Creek
                At the confluence with Upper Little River
                None
                •245
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 630 feet upstream of John Rosser Road
                None
                •325 
              
              
                Patterson Creek
                At the confluence with Deep River
                None
                •236
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1,600 feet upstream of Wicker Street
                None
                •391 
              
              
                Persimmon Creek
                At the confluence with Big Buffalo Creek
                •290
                •289
                Unincorporated Areas of Lee County, City of Sanford. 
              
              
                 
                Approximately 1.2 miles upstream of Carthage Street
                None
                •411 
              
              
                Pocket Creek
                At the confluence with Deep River
                None
                •238
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 250 feet upstream of Chris Cole Road
                None
                •342 
              
              
                Purgatory Branch
                At the confluence with Big Buffalo Creek
                None
                •235
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.6 miles upstream of Forestwood Park Road
                None
                •305 
              
              
                Racoon Creek
                At the confluence with Pocket Creek
                None
                •271
                Unincorporated Areas of Lee County, City of Sanford. 
              
              
                 
                Approximately 1.7 miles upstream of South Franklin Drive
                None
                •476 
              
              
                Racoon Creek Tributary 1
                At the confluence with Racoon Creek
                None
                •295
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Racoon Creek
                None
                •361 
              
              
                Racoon Creek Tributary 2
                At the confluence with Racoon Creek
                None
                •317
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1,700 feet upstream of the confluence with Racoon Creek
                None
                •338 
              
              
                Reedy Branch
                At the confluence with Juniper Creek
                None
                •321
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1,700 feet upstream of Blacks Chapel Road
                None
                •378 
              
              
                Roberts Creek
                At the confluence with Hughes Creek
                None
                •175
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.4 miles upstream of Railroad
                None
                •271 
              
              
                Run Branch
                At the confluence with Reedy Branch
                None
                •324
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.4 miles upstream of the confluence with Reedy Branch
                None
                •400 
              
              
                Skunk Creek
                Approximately 10 feet upstream of West Garden Street
                None
                •320
                City of Sanford. 
              
              
                 
                Approximately 0.5 mile upstream of West Garden Street
                None
                •343 
              
              
                Smith Creek
                At the confluence with Deep River
                None
                •244
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.1 miles upstream of Carbonton Road
                None
                •269 
              
              
                Stony Creek
                At the confluence with Lick Creek
                None
                •191
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 2.1 miles upstream of Poplar Springs Church Road
                None
                •358 
              
              
                Sugar Creek
                At the confluence with Pocket Creek
                None
                •308
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.2 miles upstream of the confluence with Pocket Creek
                None
                •337 
              
              
                Tributary to Deep River Tributary 11
                At the confluence with Deep River Tributary 11
                None
                •256
                Unincorporated Areas of Lee County. 
              
              
                
                 
                Approximately 2.1 miles upstream of the confluence with Deep River Tributary 11
                None
                •275 
              
              
                Upper Little River
                At the Lee/Harnett County boundary
                None
                •240
                Unincorporated Areas of Lee County. 
              
              
                 
                At the confluence of Mulatto Branch and Little Juniper Creek
                None
                •332 
              
              
                Upper Little River Tributary 1
                At the confluence with Upper Little River
                None
                •290
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.3 mile upstream of Holder Road
                None
                •355 
              
              
                Upper Little River Tributary 1
                At the confluence with Upper Little River
                None
                •290
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.3 mile upstream of Holder Road
                None
                •355 
              
              
                Wallace Branch
                At the confluence with Lick Creek
                None
                •217
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.3 miles upstream of F.L. Dowdy Lane
                None
                •268 
              
              
                Wallace Branch Tributary 1
                At the confluence with Wallace Branch
                None
                •218
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.8 mile upstream of Riddle Road
                None
                •279 
              
              
                Wallace Branch Tributary 2
                At the confluence with Wallace Branch
                None
                •220
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.6 mile upstream of Riddle Road
                None
                •246 
              
              
                Wallace Branch Tributary 3
                At the confluence with Wallace Branch
                None
                •222
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 1.6 miles upstream of Riddle Road
                None
                •317 
              
              
                Whitehorse Branch
                At the confluence with Mulatto Branch
                None
                •358
                Unincorporated Areas of Lee County. 
              
              
                 
                Approximately 0.2 mile upstream of Hickory House Road
                None
                •382 
              
              
              
                
                  City of Sanford
                
              
              
              
                Maps are available for inspection at the City of Sanford Planning Department, 900 Woodland Avenue, Sanford, North Carolina. 
              
              
              
                Send comments to The Honorable Winston Hester, Mayor of the City of Sanford, P.O. Box 3729, Sanford, North Carolina 27331-3729. 
              
              
              
                
                  Unincorporated Areas of Lee County
                
              
              
              
                Maps are available for inspection at the Lee County Planning Department, 900 Woodland Avenue, Sanford, North Carolina. 
              
              
              
                Send comments to Mr. David Smitherman, Lee County Manager, P.O. Box 1968, Sanford, North Carolina 27331.
              
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Sampson County
                
              
              
                Bearskin Swamp 
                At the confluence with Little Coharie Creek 
                None 
                •87
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.3 miles upstream of Bearskin Road
                None 
                •153 
              
              
                Beaverdam Creek 
                At the confluence with Clear Run
                None
                •57
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 2.4 miles upstream of the confluence with Clear Run
                None
                •97 
              
              
                Beaverdam Run 
                At the confluence with Great Coharie Creek
                None
                •99
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 0.6 mile upstream of High House Road 
                None
                •168 
              
              
                Beaverdam Swamp
                At the confluence with Mongo Swamp
                None
                •127
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.3 miles upstream of U.S. Highway 421
                None
                •191 
              
              
                Beaverdam Swamp 1
                At the confluence with Six Runs Creek
                None
                •93
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 350 feet upstream of Isaac Weeks Road
                None
                •137 
              
              
                Beaverdam Swamp 2 
                At the confluence with Great Coharie Creek
                None
                •106
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 260 feet downstream of Keener Road
                None
                •133 
              
              
                Beaverdam Swamp 2 Tributary 1
                At the confluence with Beaverdam Swamp 2
                None
                •119
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 0.4 mile upstream of Wigigns Road
                None
                •139 
              
              
                Beaverdam Swamp 3 
                At the confluence with Great Coharie Creek
                None
                •134
                Unincorporated Areas of Sampson County, Town of Newton Grove. 
              
              
                
                 
                Approximately 1,000 feet upstream of the confluence of Beaverdam Swamp 3 Tributary 2
                None
                •155 
              
              
                Beaverdam Swamp 3 Tributary 2
                At the confluence with Beaverdam Swamp 3
                None
                •154
                Town of Newton Grove. 
              
              
                 
                Approximately 800 feet upstream of Old Goldsboro Road
                None
                •162 
              
              
                Beaverdam Swamp Tributary 1
                At the confluence with Beaverdam Swamp
                None
                •121
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 160 feet downstream of High House Road
                None
                •135 
              
              
                Big Branch 
                At the confluence with Black River
                None 
                •42
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 0.7 mile upstream of Harrells Highway (NC Highway 411)
                None
                •84 
              
              
                Big Juniper Run 
                At the confluence with Mingo Swamp
                None 
                •151
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1,200 feet upstream of Lee's Chapel Church Road 
                None 
                •192 
              
              
                Big Swamp 
                At the confluence with South River
                None 
                •77
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.2 miles upstream of Minnie-Hall Road 
                None 
                •128 
              
              
                Bills Swamp 
                At the confluence with Great Coharie Creek
                None 
                •56
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.4 miles upstream of Norris Road 
                None 
                •89 
              
              
                Black River 
                At the Bladen/Pender/Sampson County boundary
                None 
                •23
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 3.6 miles upstream of the confluence of Big Branch 
                None
                •45 
              
              
                Black River Tributary 1 
                At the confluence with Black River
                None 
                •33
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1,300 feet upstream of G. Shaw Road 
                None 
                •68 
              
              
                Buckhorn Creek 
                At the confluence with Crane Creek
                None 
                •69
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.9 miles upstream of Boney Mill Road 
                None 
                •103 
              
              
                Bulltail Creek 
                At the Sampson/Duplin County boundary 
                None 
                •58
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 0.5 mile upstream of Bull Tail Road
                None 
                •63 
              
              
                Caesar Swamp 
                At the confluence with Little Coharie Creek
                None 
                •132
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.2 miles upstream of Straw Pond School Road 
                None 
                •180 
              
              
                Canty Mill Branch 
                At the confluence with Black River 
                None 
                •38
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 0.5 mile upstream of Melvin Road 
                None 
                •57 
              
              
                Cat Creek 
                At the confluence with Black River
                None 
                •35
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1,750 feet upstream of Private Road 
                None 
                •79 
              
              
                Cat Tail Branch 
                At the confluence with Williams Old Mill Branch
                None 
                •122
                City of Clinton. 
              
              
                 
                Approximately 1,380 feet upstream of East Johnson Street 
                None 
                •138 
              
              
                Clear Run 
                At the confluence with Black River
                None 
                •46
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.5 miles upstream of the confluence of Beaverdam Creek 
                None 
                •70 
              
              
                Cobb Branch 
                At the confluence with Canty Mill Branch
                None 
                •40
                Unincorporated Areas of Sampson County. 
              
              
                  
                Approximately 0.8 mile upstream of confluence with Canty Mill Branch 
                None 
                •48 
              
              
                Craddock Swamp 
                At the confluence with Ward Swamp 
                None 
                •141
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 275 feet downstream of William R. King Road 
                None 
                •167 
              
              
                Crane Creek 
                At the confluence with Six Runs Creek
                None 
                •57
                Unincorporated Areas of Sampson County. 
              
              
                
                 
                Approximately 1.9 miles upstream of West Mount Gilead Church Road 
                None 
                •106 
              
              
                Cypress Lake 
                At the confluence with Black River 
                None 
                •27
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.2 miles upstream of Ivanhoe Road 
                None 
                •65 
              
              
                Devane Branch 
                At the confluence with Black River 
                None 
                •38
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 0.8 mile upstream of Tomahawk Highway (NC Highway 41) 
                None 
                •80 
              
              
                Doctors Creek 
                At the Sampson/Duplin County boundary 
                None 
                •87
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 250 feet upstream of the Sampson/Duplin County boundary 
                None 
                •88 
              
              
                Dollar Branch 
                Approximately 800 feet upstream of the confluence with Williams Old Mill Branch 
                None 
                •105
                Unincorporated Areas of Sampson County, City of Clinton. 
              
              
                  
                Approximately 1,060 feet upstream of W. Morisey Boulevard 
                None 
                •140 
              
              
                Encon Mill Creek 
                At the confluence with South River
                None 
                •31
                Unincorporated Areas of Sampson County. 
              
              
                 
                Approximately 1.4 miles upstream of Dam 
                None 
                •67 
              
              
                Gilmore Swamp 
                At the confluence with Six Runs Creek 
                None 
                •100
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.5 mile upstream of King Road 
                None 
                •142
                 
              
              
                Gilmore Swamp Tributary
                At the confluence with Gilmore Swamp 
                None 
                •116
                Unincorporated Areas of Sampson County.
              
              
                  
                Approximately 1.6 miles upstream of King Road 
                None 
                •136
              
              
                Goshen Swamp 
                At the Sampson/Duplin County boundary 
                None 
                •117
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 228 feet upstream of Preacher Henrys Road 
                None 
                •167 
                 
              
              
                Great Coharie Creek 
                Approximately 0.8 mile upstream of the confluence with Black River and Six Runs Creek 
                None 
                •52
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1 mile upstream of Oak Grove Church Road 
                None 
                •182 
                 
              
              
                Great Coharie Creek Tributary 1
                At the confluence with Great Coharie Creek 
                None 
                •67
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.2 miles upstream of the confluence with Great Coharie Creek 
                None 
                •103 
                 
              
              
                Great Coharie Creek Tributary 2
                At the confluence with Great Coharie Creek 
                None 
                •67
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.3 miles upstream of the confluence with Great Coharie Creek 
                None 
                •101 
                 
              
              
                Great Coharie Creek Tributary 3
                At the confluence with Great Coharie Creek 
                None 
                •113
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.2 miles upstream of Keener Road 
                None 
                •148 
                 
              
              
                Hornet Swamp 
                At the confluence with Little Cohane Creek
                None 
                •133
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.8 mile upstream of North Salemburg Highway 
                None 
                •170
              
              
                Johnson Mill Branch 
                At the confluence with Little Coharie Creek 
                None 
                •68
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1,240 feet upstream of Greens Bridge Road 
                None 
                •109 
                 
              
              
                Jones Swamp 
                At the confluence with South River 
                None 
                •110
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 810 feet upstream of Welcome School Road 
                None 
                •138
                 
              
              
                Keith Branch 
                At the confluence with Black River 
                None 
                •34
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1,430 feet upstream of Firetower Road 
                None 
                •48
                 
              
              
                Kill Swamp Tributary 1 
                At the confluence with Kill Swamp 
                None 
                •165
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Kill Swamp 
                None 
                •169
                 
              
              
                Kings Branch 
                At the confluence with Six Runs Creek
                None 
                •121
                Unincorporated Areas of Sampson County.
              
              
                
                 
                Approximately 2.1 miles upstream of the confluence with Six Runs Creek
                None
                •137
              
              
                Little Beaverdam Swamp 
                At the confluence with South River
                None 
                •120
                Unincorporated Areas Sampson County.
              
              
                 
                Approximately 1 mile upstream of Phillips Road 
                None 
                •155
                 
              
              
                Little Beaverdam Swamp Tributary 1
                At the confluence with Little Beaverdam Swamp 
                None 
                •123
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.3 miles upstream of the confluence with Little Beaverdam Swamp Tributary 2 
                None 
                •138 
                 
              
              
                Little Beaverdam Swamp Tributary 2 
                At the confluence with Little Beaverdam Swamp Tributary 1
                None 
                •123
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.7 mile upstream of Charles Newland Road
                None 
                •145 
                 
              
              
                Little Coharie Creek 
                At the confluence with Great Coharie Creek 
                None 
                •58
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.1 miles upstream of Newton Grove Highway (U.S. Highway 13) 
                None 
                •192 
                 
              
              
                Little Coharie Creek Tributary 
                At the confluence with Little Coharie Creek
                None 
                •87
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.3 mile upstream of Andrews Chapel Road 
                None 
                •117 
                 
              
              
                Little Juniper Run 
                At the confluence with Big Juniper Run 
                None 
                •172
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.6 mile upstream of Draughon Road 
                None 
                •214
                 
              
              
                Lockamy Mill 
                At the confluence with Little Coharie Creek
                None 
                •73
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.9 mile upstream of Highway 411 
                None
                •103 
                 
              
              
                Marsh Swamp 
                At the confluence with Great Coharie Creek
                None 
                •112
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1,020 feet upstream of Odom Road 
                None 
                •143 
                 
              
              
                McPhail Branch 
                At the confluence with Merkle Swamp
                None 
                •131
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.1 miles upstream of the confluence with Merkle Swamp 
                None 
                •160
              
              
                Meetinghouse Branch 
                At the confluence with Great Coharie Creek
                None 
                •103
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.6 mile upstream of Basstown Road 
                None 
                •128
              
              
                Merkle Swamp 
                At the confluence with Great Coharie Creek
                None 
                •116
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.7 mile upstream of Joel Jones Lane 
                None 
                •155 
                 
              
              
                Mill Creek 
                At the Pender/Duplin County boundary 
                None 
                •51
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 800 feet upstream of Matthews Road 
                None 
                •66
                 
              
              
                Mill Creek 2 
                At the confluence with Great Coharie Creek
                None 
                •63
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.4 miles upstream of Garland Highway (Highway 701) 
                None 
                •110 
                 
              
              
                Mill Creek Tributary 
                At the confluence with Mill Creek
                None 
                •61
                Unincorporated Areas of Sampson County.
              
              
                 
                At the Sampson/Pender County boundary 
                None 
                •75
                 
              
              
                Mill Run 
                At the confluence with Six Runs Creek
                None 
                •86
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.9 miles upstream of Rowan Road 
                None 
                •111
              
              
                Mill Swamp 
                At the confluence with Six Runs Creek
                None 
                •102
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 2.5 miles upstream of Lake Artesia Road 
                None 
                •123
                 
              
              
                Mill Swamp Tributary 
                At the confluence with Mill Swamp
                None 
                •122
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Mill Swamp 
                None 
                •125
                 
              
              
                Mingo Swamp
                At the confluence with South River
                None
                •127
                Unincorporated Areas of Sampson County.
              
              
                
                 
                At the Sampson/Harnett/Johnston County boundary
                None
                •173
              
              
                Old Mill Swamp
                At the confluence with Great Coharie Creek
                None
                •113
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1 mile upstream of Church Road
                None
                •152
              
              
                Peters Creek
                At the confluence with Buckhorn Branch
                None
                •69
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.8 mile upstream of the confluence with Buckhorn Branch
                None
                •100
              
              
                Pharisee Creek
                At the Sampson/Duplin County boundary
                None
                •58
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.5 mile upstream of Wilmington Highway (U.S. Highway 421)
                None
                •67
              
              
                Quewiffle Swamp
                At the confluence with Six Runs Creek
                None
                •62
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 2.2 miles upstream of Trinity Church Road
                None
                •84
              
              
                Railer Branch
                At the confluence of Goshen Swamp
                None
                •135
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.5 mile upstream of Hollingsworth Road 
                None
                •166
              
              
                Rice Swamp
                At the confluence with Little Coharie Creek
                None
                •99
                Unincorporated Areas of Sampson County, Town of Salemburg.
              
              
                 
                Approximately 0.4 mile upstream of Zoar Church Road
                None
                •156
              
              
                Robinson Mill Branch 
                At the confluence with Six Runs Creek
                None
                •56
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1,100 feet upstream of Private Road
                None
                •114
              
              
                Rocky Marsh Creek
                At the confluece with Great Coharie Creek
                None
                •67
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.6 mile upstream of Peterson Road
                None
                •91
              
              
                Rocky Marsh Creek Tributary
                At the confluence with Rocky Marsh Creek
                None
                •78
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.2 miles upstream of the confluence with Rocky Marsh Creek
                None
                •138
              
              
                Rowan Branch
                At the confluence with Six Runs Creek
                None
                •82
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.3 miles upstream of Rowan Road
                None
                •140
              
              
                Sevenmile Swamp
                At the confluence with Great Coharie Creek
                None
                •129
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.9 mile upstream of Easy Street
                None
                •193
              
              
                Shade Branch
                At the confluence with Quewiffle Swamp
                None
                •80
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1,900 feet upstream of Rogers Mill Road
                None
                •95
              
              
                Six Runs Creek
                At the confluece with Black River
                None
                •52
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.9 mile upstream of N. McCullen Road
                None
                •137
              
              
                South River
                At the confluence with Black River
                None
                •26
                Unincorporated Areas of Sampson County, Town of Autryville.
              
              
                 
                At the confluence with Mingo Swamp
                None
                •127
              
              
                South River Tributary 4
                At the confluence with South River
                None
                •127
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 650 feet upstream of the confluence with South River
                None
                •127
              
              
                Spearmans Mill Creek
                At the confluence with Six Runs Creek
                None
                •53
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.6 mile upstream of Hayes Chapel Road
                None
                •88
              
              
                Starlins Swamp
                At the confluence with Beaverdam Swamp
                None
                •138
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.4 mile upstream of Staley Hall Road
                None
                •177
              
              
                Stewarts Creek (near Carroll)
                At the confluence with Six Runs Creek
                None
                •67
                Unincorporated Areas of Sampson County.
              
              
                 
                At the Sampson/Duplin County boundary
                None
                •83
              
              
                
                Stony Run
                At the confluence with Mingo Swamp
                None
                •158
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 600 feet upstream of the confluence with Mingo Swamp
                None
                •160
              
              
                Tarkill Branch
                At the confluence with Six Runs Creek
                None
                •52
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.8 mile upstream of Edmond Matthis Road
                None
                •97
              
              
                Tenmile Swamp 
                At the confluence with Six Runs Creek 
                None 
                •97
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1 mile upstream of McGowan Road 
                None 
                •135
              
              
                Tenmile Swamp Tributary
                At the confluence with Tenmile Swamp
                None 
                •107
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 320 feet upstream of Thompson Avenue 
                None 
                •127
              
              
                Turkey Creek 
                At the confluence with Six Runs Creek 
                None 
                •90
                Unincorporated Areas of Sampson County, Town of Turkey.
              
              
                 
                At the Sampson/Duplin County boundary 
                None 
                •117
              
              
                Twomile Swamp 
                At the confluence with Caesar Swamp 
                None 
                •147
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1 mile upstream of Bynum Road 
                None 
                •162
              
              
                Ward Swamp 
                At the confluence with Great Coharie Creek 
                None 
                •124
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.3 miles upstream of the confluence with Craddock Creek 
                None 
                •159
              
              
                Ward Swamp Tributary 1
                At the confluence with Ward Swamp 
                None 
                •129
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.8 mile upstream of Hobbton Highway (U.S. Highway 701) 
                None 
                •156
              
              
                Ward Swamp Tributary 2
                At the confluence with Ward Swamp Tributary 1
                None 
                •133
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1 mile upstream of Share Cake Road 
                None 
                •158
              
              
                Ward Swamp Tributary 3
                At the confluence with Ward Swamp 
                None 
                •133
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 2.1 miles upstream of Hobbton Highway (U.S. Highway 701) 
                None 
                •159
              
              
                Ward Swamp Tributary 4
                At the confluence with Ward Swamp Tributary 3
                None 
                •138
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 0.8 mile upstream of the confluence with Ward Swamp Tributary 3 
                None 
                •152
              
              
                Williams Old Mill Branch Tributary
                At the confluence with Williams Old Mill Branch 
                None 
                •121
                Unincorporated Areas of Sampson County, City of Clinton.
              
              
                 
                Approximately 0.5 mile upstream of North Boulevard 
                None 
                •149
              
              
                Williamson Swamp 
                At the confluence with Little Beaverdam Swamp 
                None 
                •129
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 340 feet upstream of Stanley Hall Road 
                None 
                •179
              
              
                Wolf Pit Branch
                At the confluence with Buckhorn Creek 
                None 
                •85
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1,640 feet upstream of Ozzie Road 
                None 
                •120
              
              
                Youngs Swamp 
                At the Sampson/Duplin County boundary 
                None 
                •117
                Unincorporated Areas of Sampson County.
              
              
                 
                Approximately 1.9 miles upstream of Suttontown Road 
                None 
                •137 
              
              
              
                
                  City of Clinton
                
              
              
              
                Maps are available for inspection at Clinton City Hall, 227 Lisbon Street, Clinton, NC.
              
              
                Send comments to The Honorable Lew Starling, Mayor of the City of Clinton, P.O. Box 199, Clinton, NC 28329-0199.
              
              
                
                  Town of Autryville
                
              
              
              
                Maps are available for inspection at Autryville Town Hall, 215 South Gray Street, Autryville, NC.
              
              
                Send comments to The Honorable Patricia Williams, Mayor of the Town of Autryville, P.O. Drawer 10, Autryville, NC 28318.
              
              
                
                  Town of Newton Grove
                
              
              
              
                Maps are available for inspection at Newton Grove Town Hall, 304 West Weeksdale Street, Newton Grove, NC.
              
              
                Send comments to The Honorable Gerald Darden, Mayor of the Town of Newton Grove, P.O. Box 4, Newton Grove, NC 28366.
              
              
                
                  Town of Salemburg
                
              
              
              
                Maps are available for inspection at Salemburg Town Hall, 100 Methodist Drive, Salemburg, NC.
              
              
                
                Send comments to The Honorable Bobby Strickland, Mayor of the Town of Salemburg, P.O. Box 190, Salemburg, NC 28385.
              
              
                
                  Town of Turkey
                
              
              
              
                Maps are available for inspection at Turkey Town Hall, 51 Market Street, Turkey, NC.
              
              
                Send comments to The Honorable Michael Cottle, Mayor of the Town of Turkey, P.O. Box 55, Turkey, NC 28393.
              
              
                
                  Unincorporated Areas of Sampson County
                
              
              
              
                Maps are available for inspection at Sampson County Inspections Department, 335 County Complex Road, Clinton, NC.
              
              
                Send comments to Mr. Scott Sauer, Sampson County Manager, 435 Rowan Road, Clinton, NC 28328.
              
              
            
            
              (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance.”)   
            
          
          
            Dated: September 14, 2005. 
            David I. Maurstad, 
            Acting Director, Mitigation Division, Emergency Preparedness and Response Directorate. 
          
        
      
      [FR Doc. 05-18727 Filed 9-19-05; 8:45 am] 
      BILLING CODE 9110-12-P
    
  